 1                                                THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   LOCALS 302 AND 612 OF THE                     )
     INTERNATIONAL UNION OF                        )
10   OPERATING ENGINEERS                           )
     CONSTRUCTION INDUSTRY HEALTH                  )
11   AND SECURITY FUND; LOCALS 302                 )
     AND 612 OF THE INTERNATIONAL                  )      Case No. 2:19-cv-01235-RSM
12   UNION OF OPERATING ENGINEERS-                 )
     EMPLOYERS CONSTRUCTION                        )
13   INDUSTRY RETIREMENT FUND;                     )
     WESTERN WASHINGTON OPERATING                  )      ORDER EXTENDING DEADLINE
14   ENGINEERS-EMPLOYERS TRAINING                  )      TO ANSWER OR OTHERWISE
     TRUST FUND,                                   )      RESPOND TO COMPLAINT AND
15                                                 )      EXTEND INITIAL SCHEDULING
                                    Plaintiffs,    )      DATES
16                                                 )
            v.                                     )
17                                                 )
     ALASKA FRONTIER CONSTRUCTORS,                 )
18   INC., an Alaska corporation,                  )
                                                   )
19                                 Defendant.      )
                                                   )
20

21          This matter having come before the Court on the parties’ Second Stipulated Motion to
22   Extend Deadline to Answer or Otherwise Respond to Complaint and Extend Initial Scheduling
23   Dates, it is hereby ORDERED that the time for Defendant to respond to Plaintiffs’ Complaint is
24   extended two weeks from October 7, 2019 to October 21, 2019.
25          It is also ordered that the Order Regarding Initial Disclosures, Joint Status Report and
26   Early Settlement be extended two weeks as follows:
27
     ORDER EXTENDING DEADLINE TO ANSWER OR                                     LANE POWELL PC
                                                                        1420 FIFTH AVENUE, SUITE 4200
     OTHERWISE RESPOND TO COMPLAINT AND EXTEND                                   P.O. BOX 91302
     INITIAL SCHEDULING DATES - 1                                          SEATTLE, WA 98111-9402
                                                                         206.223.7000 FAX: 206.223.7107
 1          Deadline for FRCP 26(f) Conference:              11/6/19 (from current 10/23/19)

 2          Initial Disclosures Pursuant to FRCP 26(a)(1):   11/13/19 (from current 10/30/19)

 3          Combined Joint Status Report and Discovery
 4          Plan as Required by FRCP 26(f) and Local
            Civil Rule 26(f)                                 11/20/19 (from current 11/6/19)
 5

 6
            IT IS SO ORDERED.
 7
            Dated this 7 day of October, 2019.
 8

 9                                               A
                                                 RICARDO S. MARTINEZ
10                                               CHIEF UNITED STATES DISTRICT JUDGE
11

12
     Presented by:
13
     LANE POWELL PC
14
     By: /s/ Priya B. Vivian
15      Priya B. Vivian, WSBA No. 51802
        vivianp@lanepowell.com
16      Paul M. Ostroff, Pro Hac Vice
17      ostroffp@lanepowell.com
        1420 Fifth Ave., Suite 4200
18      P.O. Box 91302
        Seattle, WA 98111-9402
19      Telephone: 206-223-7000
        Facsimile: 206-223-7107
20   Attorneys for Defendant Alaska Frontier
     Constructors, Inc.
21
     REID, McCARTHY, BALLEW & LEAHY LLP
22

23   By: /s/ Russell J. Reid
        Russell J. Reid, WDBA #2560
24      100 West Harrison Street, North Tower, #300
        Seattle, WA 98119
25      Telephone: (206)285-3610
        Facsimile: (206) 285-8925
26
        E-Mail: rjr@rmbllaw.com
27   Attorneys for Plaintiffs
     ORDER EXTENDING DEADLINE TO ANSWER OR                                  LANE POWELL PC
                                                                     1420 FIFTH AVENUE, SUITE 4200
     OTHERWISE RESPOND TO COMPLAINT AND EXTEND                                P.O. BOX 91302
     INITIAL SCHEDULING DATES - 2                                       SEATTLE, WA 98111-9402
                                                                      206.223.7000 FAX: 206.223.7107
